IN THE
                         TENTH COURT OF APPEALS

                                 No. 10-08-00235-CR

JON DREW RICH,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                             From the 40th District Court
                                 Ellis County, Texas
                               Trial Court No. 78-25040


                             MEMORANDUM OPINION


      Appellant seeks to appeal the trial court’s denial of his motion for judgment nunc

pro tunc which he filed nearly three years after imposition of sentence. The Clerk of

this Court advised the parties that the appeal is subject to dismissal for want of

jurisdiction because it appears there has been no appealable order. See Everett v. State,

82 S.W.3d 735, 735 (Tex. App.—Waco 2002, pet. dism’d). The Clerk also notified the

parties that the appeal may be dismissed unless a response was filed showing grounds

for continuing the appeal.
        No response has been filed. Accordingly, the appeal is dismissed for want of

jurisdiction. Id.



                                                    FELIPE REYNA
                                                    Justice
Before Chief Justice Gray,
       Justice Vance, and
       Justice Reyna
Appeal dismissed
Opinion delivered and filed October 22, 2008
Do not publish
[CR25]




Rich v. State                                                                 Page 2